Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continuity/Reexam Information for 16/815850 
    
        
            
                                
            
        
    

Parent Data16815850, filed 03/11/2020 Claims Priority from Provisional Application 62816499, filed 03/11/2019





Claims 1-4, 7-11 and 13-31 are pending.
Claims 5, 6, and 12 were canceled. 
Claims 21-28 were withdrawn
New claims 29-31 were added.
Claims 1-4, 7-11 and 13-20 were examined.
No claim is allowed.



Final Office Action


Response to Remarks
Applicants response filed on  i04/25/2022 is acknowledged.   Amendments in claims were entered.   Applicants arguments on obviousness rejection was fully considered but were not found persuasive.  Applicants argued about the instant claims were not taught by the prior art.  Examiner respectfully disagrees. Applicants amended the claims and new claims 20-31 were added.   This office action addresses the amended claims therefore, the arguments do not apply. 

Election of Invention.
Previously, Applicant selected group I, claims 1-20 drawn to a method for improving cardiovascular function, elasticity, calcification reduction, PWV, and/or endothelial function in a mammal comprising administering to the mammal an effective amount of vitamin K for a period of 2 weeks to less than 6 months (claim 1); vitamin K is vitamin K2 and/or vitamin K1 (claim 2), with traverse.  In response to the Election of Species Requirement, Applicant elected menaquinone-7 (vitamin K) as claimed in claim 4.  Menaquinone-7 (MK-7) it is the most effective   Applicants had not elected method of treatment as was requested in the restriction requirement. See page 7 of the office action where treatment of for specific disease atherosclerosis, or osteoarthritis or any other specific disease was listed.  Applicants elected vitamin K compound but not elected specific disease to be treated by elected compound.  The response to restriction requirement appears to be incomplete. 
Applicant’s arguments were fully considered and were found persuasive in-part therefore, claims 13-20 were joined with group I.  However, claims a method of reversing calcification of blood vessel (claims 21, 12 and 24-28) and claim 23 drawn to a kit were withdrawn from consideration as non-elected invention. The species of disease was not elected.   In regards to amendments in specification, please the beginning of this office action where the status is explained in detail.  

35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4, 7-11, 13-20  and 29-31 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Vaidya, Ashol et al. (US 20100130618, 892) and Ushiroyama T et al.  (Maturitas 2002, 41(3):211-221, 892) and further in view M. Kyla Shea et al. (Vitamin K and Vitamin D Status: Associations with Inflammatory Markers in the Framingham Offspring Study, American Journal of Epidemiology, Volume 167, Issue 3, 1 February 2008, Pages 313–320, https://doi.org/10.1093/aje/kwm306, 892 ref.).  These references teach the invention which embraces Applicants claimed invention.   

Claim 1 as amended is drawn to:  
    PNG
    media_image1.png
    99
    591
    media_image1.png
    Greyscale

Claim 2 is drawn wherein said vitamin K is vitamin K2 and/or vitamin K1.
	In regards to claim 1. Vaidya et al. teaches that as endothelial function deteriorates with aging and diabetes this phenomenon in turn changes the venous tone and reduces venous flow, leading to venous stasis. This is an antecedent of hypoxia and inflammation, thrombophlebitis may ensue with a chance of embolization which can be life threatening. 0089] These features of PTS are common to the symptoms which respond to vitamin K, preferably MK-7. The beneficial effects are modulated by an improvement in the venous tone and flow due to better endothelial function. [0085]. 
Vaidya et al. teaches an improvement by vitamin K in venous tone, resulting in improvement of venous perfusion and flow resulting in diminishing of stasis, and chance of inflammation and thrombosis. The hazards of venous thrombosis and embolism during air travel can be controlled by MK-7. [0086].
In regards to claim 1-3, Vaidya et al. (20100130618) teaches therapeutic uses of vitamin K, its analogues and derivatives in a diverse array of disease conditions. It teaches that Vitamin K improves blood perfusion and ameliorates hypoxia in prevention and treatment of conditions such as chronic venous insufficiency manifestations, post thrombotic syndrome, and skin conditions related to melanization, hyperpigmentation, Paresthesiae, oedema, varicose veins, VTE and cramps. Vaidya provides pharmaceutical compositions comprising vitamin K, its analogues, derivatives or vitamin K-like compounds either alone or in combination with one or more therapeutically effective active agents for the diseases/conditions of venous, nerves and lymphthat are encompassed by this invention. (Abstract).
	Vaidya teaches that vitamin K is present in every tissue and by the virtue of its ubiquitous nature, the molecule plays an important role in bone mineralization, arterial calcification, apoptosis, phagocytosis, growth control, and chemotaxis and signal transduction.  It teaches the role of vitamin K nutriture on atherosclerosis. [0021].  
	In regards to claim 4, Vaidya teaches menaquinone addition to food products to promote human bone health and cardiovascular health. It teaches pharmaceutical compositions and nutritional supplements with MK-7 for human health and arterial effects of vitamin K giving relief to age-related stiffening of the arteries. It teaches vitamin K for use in combating various cardiovascular events including hypertension, congestive heart failure and stroke and for osteoporosis and arterial calcification, with no coverage of chronic venous insufficiency. [0022].
	In regards to teaches vitamin K for aortic calcification and coronary heart disease (CHD). [0019] .  
In regards to claims 9 and 10, Vaidya teaches vitamin K. administration in a range 10 mu g. to 1000 mu gram per day of vitamin  MK-7. [0020].  Applicants claimed amount is 150-5000 ug/day.  Applicants claimed amounts overlaps with Vaidya amounts overlaps.  ‘It would have been obvious to one skilled in the art at the time the invention was filed to administer the amounts of vitamin K as needed seeing the age and need for it. 
It teaches oral administration ([0017], [0032].
Various type of vitamin K are used. See for example [0047], 

In regards to claim 13 and 14, Vaidya teaches nutritional formulations [0044].  

 In regards to claim 14, Vaidya teaches capsules (Example 10), tablet (Example 3) 

In regards to claim 17, it teaches addition of amino acid along with other ingredients. [0057].

	In regards to claims 15-19, Vaidya teaches addition of one more pharmaceutical compounds, compositions (claim 15) may optionally include other medicaments and skin beneficial ingredients, such as vitamin C, vitamin A, folic acid, vitamin D, vitamin E, amino acids, analgesics, anti-itch agents, skin penetration enhancers, fibrin, aminocaproic acid, tranexamic acid, aprotin, fibrinogen-containing agents, collagen, collagen-containing agents, anti-acne agents, moisturizers, glycerin, propylene glycol, polyethylene glycol, hyaluronic acid, chondroitin sulfate, elastin, antioxidants, and other skin-improvement agents.[0051].

Ushiroyama et al. 
 Vaidya et al. teaches 17-19,  Ushiroyama et al was added to further show that Ushiroyama et al. teaches effect of continuous combined therapy with vitamin K(2) and vitamin D(3) on bone mineral density and coagulofibrinolysis function in postmenopausal women.	
	In regards to claim 20, daily dosage, a person skilled in the art would find the most appropriate amount depending on the person condition and need for vitamin K. 
	Ushiroyama et al was also added  for more therapeutic effect of combined use of vitamin K(2) and D(3) on vertebral bone mineral density in postmenopausal women with osteopenia and osteoporosis.  It teaches the advantages of adding vitamin D3 combined therapy with vitamin K(2) and D(3) for 24 months markedly increased bone mineral density (4.92 +/- 7.89%), while vitamin K(2) alone increased it only 0.135 +/- 5.44%. Continuous combination therapy with vitamin K(2) and D(3) may be useful for increasing vertebral bone mass in postmenopausal women. Furthermore, the increase in coagulation function observed during this therapy was within the physiological range, and no adverse reactions were observed.  (Abstract),
In regards to claims 7, 8, and 30-31 drawn to administration of  vitamin K administration for a period of 4-10 weeks or 2 weeks or less than 6 weeks, .  A person skilled in the art would find a duration of the treatment depending on the severity of the disease, patient’s condition, age and other necessary considerations.  One skilled n the art who is providing the treatment would know what does will be appropriate for a person who need such a treatment. 
Shea et al. was added to further show for teachings  that vitamin K and vitamin D status are inversely associated with measures of inflammation in older adults.  Cross-sectional associations between dietary and biochemical measures of vitamin K status and vitamin D status (includes plasma 25-hydroxyvitamin D and vitamin D intake) and a panel of circulating proinflammatory biomarkers (C-reactive protein, CD40 ligand, P-selectin, osteoprotegerin, tumor necrosis factor-α, tumor necrosis factor receptor-2, intercellular adhesion molecule-1, interleukin-6, monocyte chemoattractant protein, myeloperoxidase, urinary isoprostanes, fibrinogen, and lipoprotein phospholipase A2 mass and activity. (Page 314, 2nd para).
	It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to add vitamin D(3) with vitamin K (2) because the combination  increase vertebral bone mass in postmenopausal women. Furthermore, the increase in coagulation function observed during this therapy was within the physiological range, and no adverse reactions were observed.   It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed to improve the cardiovascular function and reduce the calcification by administering vitamin K or menaquinone-7.  
Motivation is provided  by Ushiroyama et al for vitamin D3 combined therapy with vitamin K(2) and D(3) for 24 months markedly increased bone mineral density (4.92 +/- 7.89%), while vitamin K(2) alone increased it only 0.135 +/- 5.44%. Continuous combination therapy with vitamin K(2) and D(3) may be useful for increasing vertebral bone mass in postmenopausal women. Furthermore, the increase in coagulation function observed during this therapy was within the physiological range, and no adverse reactions were observed.  (Abstract),
Ushiroyama et al both provide overall improvements  especially vitamin D3 combined therapy with vitamin K(2) and D(3) for 24 months markedly increased bone mineral density (4.92 +/- 7.89%), while vitamin K(2) alone increased it only 0.135 +/- 5.44%.  Combination  increases in coagulation function observed during this therapy was within the physiological range, and no adverse reactions were observed.  
Shea et al. teaches that vitamin K and vitamin D status are inversely associated with measures of inflammation in older adults.  Cross-sectional associations between dietary and biochemical measures of vitamin K status and vitamin D status (plasma 25-hydroxyvitamin D and vitamin D intake) and a panel of circulating proinflammatory biomarkers (C-reactive protein, CD40 ligand, P-selectin, osteoprotegerin, tumor necrosis factor-α, tumor necrosis factor receptor-2, intercellular adhesion molecule-1, interleukin-6, monocyte chemoattractant protein, myeloperoxidase, urinary isoprostanes, fibrinogen, and lipoprotein phospholipase A2 mass and activity. (Page 314, 2nd para).
A person skilled in the art at the time the invention was filed would provide vitamin K for treating CDK, atherosclerosis and other diseases to be treated as needed.   Low-Dose Daily Intake of Vitamin K(2) (Menaquinone-7) Improves also provides motivation to add other active ingredients as vitamin D to improve the treatment as needed. The amount of vitamin K or any other compound added in the composition. Low-Dose Daily Intake of Vitamin K(2) (Menaquinone-7) shows improvements. 
	The administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627